Name: Commission Regulation (EC) No 2339/1999 of 3 November 1999 prohibiting fishing for monkfish by vessels flying the flag of France
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 EN Official Journal of the European Communities4. 11. 1999 L 281/27 COMMISSION REGULATION (EC) No 2339/1999 of 3 November 1999 prohibiting fishing for monkfish by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 48/1999 of 18 December 1998 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished (3), as last amended by Commission Regulation (EC) No 1619/ 1999 (4), lays down quotas for monkfish for 1999; (2) in order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) according to the information received by the Commis- sion, catches of monkfish in the waters of ICES divisions VIIIc, IX and X and CECAF area 34.1.1 (EC zone) by vessels flying the flag of France or registered in France have exhausted the quota for 1999; France has prohib- ited fishing for this stock from 22 July 1999; this date should be adopted in this Regulation also, HAS ADOPTED THIS REGULATION: Article 1 Catches of monkfish in the waters of ICES divisions VIIIc, IX and X and CECAF area 34.1.1 (EC zone) by vessels flying the flag of France or registered in France are hereby deemed to have exhausted the quota allocated to France for 1999. Fishing for monkfish in the waters of ICES divisions VIIIc, IX and X and CECAF area 34.1.1 (EC zone) by vessels flying the flag of France or registered in France is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 22 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 1. (4) OJ L 192, 24.7.1999, p. 14.